Citation Nr: 1519808	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-09 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fatigue.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for left shoulder osteoarthritis.

4.  Entitlement to a rating in excess of 40 percent prior to June 25, 2008, for chronic simple glaucoma, bilateral, with impairment of field of vision, in excess of 50 percent prior to June 23, 2014, and in excess of 60 percent after June 23, 2014.

5.  Entitlement to a total disability evaluation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty including from June 1980 to August 1995.  Records show he had additional periods of prior active and inactive service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted an increased 50 percent rating effective June 25, 2008, for the service-connected chronic simple glaucoma disability.  Jurisdiction over the appeal was subsequently transferred to the RO in Montgomery, Alabama.  An October 2014 rating decision granted an increased 60 percent rating effective from June 23, 2014.  

In statements in support of his claim the Veteran has also asserted that he is unemployable as a result of his service-connected chronic simple glaucoma disability.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case is appropriately addressed as part of the increased rating issue on appeal.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  


The Board notes that in correspondence received on June 17, 2014, the Veteran submitted a notice of disagreement from a May 2014 rating decision denying service connection for fatigue, sleep apnea, and left shoulder osteoarthritis.  The Court has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As this issue has not been properly addressed in a statement of the case, it must be remanded for appropriate development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the Veteran has requested a Board hearing, and that in August 2011 he notified VA that he had moved and was unable to attend a scheduled Board hearing.  In correspondence received in January 2015 the Veteran requested a Board video conference hearing.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  Therefore, additional action is required to provide the Veteran a hearing before the Board.  

As noted in the Introduction section above, the Veteran submitted correspondence in June 2014 expressing disagreement with the May 2014 rating decision regarding the issues of entitlement to service connection for fatigue, sleep apnea, and left shoulder osteoarthritis.  These matters must be remanded for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a video conference hearing before a Veterans Law Judge and notify the Veteran of the date, time, and place of the hearing.  

2.  Issue a statement of the case as to the issues of entitlement to service connection for fatigue, sleep apnea, and left shoulder osteoarthritis.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

